Lathrop, J.
The bill in this case admits that the court in California which rendered the decree complained of had jurisdiction over the settlement of the estate of William Mooney. The plaintiff seeks to avoid the effect of the decree by alleging that it was obtained by the fraud, misrepresentation, and gross and wanton negligence and mistake of the defendants. The question raised by the demurrer is whether, admitting the facts alleged in the bill to be true, this court has any power to *471grant the relief prayed for, while the original decree remains unreversed by the court which made it, or by any appellate court.
The Constitution of the United States, art. 4, § 1, provides: “ Full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State.”
In Christmas v. Russell, 5 Wall. 290, it was held, in an action on a judgment recovered in another State, that the fact that the judgment had been obtained by fraud could not be pleaded in defence. See also Maxwell v. Stewart, 22 Wall. 77, 81; Hanley v. Donoghue, 116 U. S. 1, 4.
The same principle has been held to apply where it is sought in one State to set aside a decree rendered in probate proceedings in another. Simmons v. Saul, 138 U. S. 439, 459.
As the question before us depends upon the construction of a provision of the Federal Constitution, the decisions of the Supreme Court of the United States are binding upon us. Eliot v. McCormick, 144 Mass. 10.
If fraud in obtaining the decree cannot be inquired into, it follows that neither mistake, misrepresentation, nor gross and wanton negligence can be. See Broderick's will, 21 Wall. 503.
The decree dismissing the bill must be Affirmed.